Title: From Thomas Jefferson to James Bringhurst, 15 January 1791
From: Jefferson, Thomas
To: Bringhurst, James



Sir
Philadelphia Jan. 15. 1791.

I have taken time to examine the account you presented me and to endeavor to recollect the particulars. I had always believed I had paid off the whole of it. I recollect sending a sum of money by Genl. Nelson for that purpose, and I have among my papers in Virginia his letter mentioning the payment of it, so that I was under a full impression of it’s being entirely discharged. I have since that been in Philadelphia months at a time, and should not have failed to have called on you if I had had the least idea I was still in your debt. I do not say this to draw a doubt over the exactness of your account. It is more presumable in my mind that the inexactitude has been in Genl. Nelson or myself. Still every prudent man wishes to see his own statement of an account before he closes it. These papers are all preserved at my house in Virginia. But I cannot get a sight of them till! I go there, which will not be till the summer. To the delay of 14. years then, which has proceeded from the want of a notification of it, I must still propose a further of some months: more for the sake of satisfying my own mind than from any expectation that the error may be with you instead of me. You shall hear from me as soon as I am enabled to examine into it. I am Sir Your very humble servt.

Th: Jefferson


P.S. I return the note.

